NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BAHADAR RAM LAKHA,                               No.   19-71830

                Petitioner,                      Agency No. A029-904-467

 v.
                                                 MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Bahadar Ram Lakha, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen and review de novo questions



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny

the petition for review.

         The BIA did not abuse its discretion in denying Lakha’s fifth untimely

motion to reopen removal proceedings because Lakha failed to establish that he

qualified for an exception to the time limitation for filing a motion to reopen. See

8 C.F.R. § 1003.2(c)(3)(ii); Toufighi v. Mukasey, 538 F.3d 988, 996-97 (9th Cir.

2008) (petitioner failed to establish a prima facie case for eligibility, where

underlying adverse credibility determination rendered evidence of changed

circumstances immaterial). We reject as unsupported by the record Lakha’s

contention that the BIA ignored evidence or otherwise erred in its analysis of his

claim.

         The BIA did not abuse its discretion in denying Lakha’s motion to reopen

based on ineffective assistance of counsel where he failed to establish prejudice

from the allegedly deficient performance of his former attorneys. See Rojas-

Garcia v. Ashcroft, 339 F.3d 814, 826 (9th Cir. 2003) (petitioner failed to establish

prejudice where he presented no plausible grounds for relief).

         The BIA did not abuse its discretion in denying Lakha’s motion to reopen

and terminate proceedings, where Lakha’s contention that the immigration court

lacked jurisdiction over his proceedings is foreclosed by Aguilar Fermin v. Barr,




                                           2                                      19-71830
958 F.3d 887, 895 (9th Cir. 2020) (omission of certain information from a notice to

appear can be cured for jurisdictional purposes by later hearing notice).

      The temporary stay of removal remains in place until issuance of the

mandate. The motion for a stay of removal (Docket Entry No. 1) is otherwise

denied.

      PETITION FOR REVIEW DENIED.




                                          3                                  19-71830